DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 12, 13, 15 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (US 5,597,786)
In regards to claims 12, 13, 15 – 17, Itoh teaches lubricant for plastic working, comprising minor amounts of additives such as 0.01 to 20% of water-soluble polymeric compound, 0.01 to 40% of thermosetting resin powder, 0.01 to 40% of epoxy resin powder, 0.01 to 40% of curing agent, with the remainder of water (abstract).  The composition is used in metal working for plastic working such as rolling, forging, pressing, wire drawing etc. (column 1 lines 5 – 12).  Thus, lubricated parts during metal working such as slide bearings used during rolling would be lubricated with such composition.  For instance, Sherwood (US 3,762,202) teaches slide bearing used in rolling mills use aqueous lubricant such as that of Itoh (see column 3 lines 4 – 19).  Thus, at least in view of Sherwood, using the lubricant of Itoh on the slide bearing for rolling is obvious.
Itoh teaches the water-soluble polymeric compound includes hydroxyethyl cellulose, carboxymethyl cellulose, sodium polycarboxylate etc. such as present at from 0.01 to 20% as adhering (i.e., gelling or thickening) agent (column 3 lines 23 – 32).  The cellulose thus provides the only biopolymeric material in the composition as claimed.  Itoh does not teach a multi-phase fluid and thus the fluid is a single phase.  Itoh does not particularly recite the conventional parts of the rolling device (i.e., rolling mill) such as comprising mill train and plurality of roll stands with support rolls that are mounted on sliding bearings which are lubricated but which are inherent and/or at least obvious.  
Feldmann et al. (US 5,000,023) teaches rolling mill having the rolling train, stands and slide bearings as claimed and thus at least provides a basis for obviousness of using the composition of Itoh in such device.  Thus, since Itoh teaches composition for rolling mills, it would have been obvious to have added them to the sliding bearing of the rolling mill having the claimed parts which are conventional in rolling mills, wherein when the fluid is applied to the mill the method of operating the rolling mill is provided.  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (US 5,597,786) in view of Cahoon et al. (US 5,484,542)
In regards to claim 14, Itoh, and alternatively further in view of Sherwood and/or Feldmann, teaches the composition and provides the method, wherein the composition has a cellulose thickening agent but not the cellulose salt of the claim.  Cahoon teaches thickeners (gelling agents) for water-based functional fluids similar to Itoh are hydroxyhydrocarbyl cellulose and their salts such as hydroxyethyl cellulose, hydroxymethyl cellulose salts etc., thus making the cellulose salts equivalent to the cellulose derivatives such as the hydroxyethyl cellulose of Itoh (column 103 lines 5 – 24).  Thus, persons of ordinary skill in the art at the time the claims were filed would have found it obvious to have used the salt derivatives as gelling agents in the composition of Itoh, as they are known equivalents for the same purpose.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723.  The examiner can normally be reached on 8-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771